 1

 2

 3

 4

 5                                UNITED STATES BANKRUPTCY COURT
 6                                         DISTRICT OF ARIZONA
 7

 8 In re
                                                           Chapter 13

 9 MELISSA J. PROBST,
                                                           Case No. 2-18-bk-08529 PS

10
                                                           ORDER DISMISSING CASE
                                    Debtor.
11

12

13
           The Trustee having notified the Court that the Debtor failed to comply with the Trustee's
14
     Recommendation as required by Local Rule 2084-10, the Court finds cause for dismissing the
15
     case pursuant to 11 U.S.C. § 1307(c)(1). The Trustee provides the following reason(s) for
16
     lodging a dismissal order:
17
        Failure to comply with Trustee's recommendation and to bring plan payments
18
        current. Plan payments are in default $200.00.
19
           NOW, THEREFORE, IT IS ORDERED:
20
           (A) This case is dismissed and the Clerk of the Court will give notice of the dismissal to all
21
     parties in interest;
22
           (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves
23
     the proposed reinstatement order. If the Trustee does not approve of reinstatement of the case,
24
     the matter may be set for hearing upon the Debtor's motion. The Court may set a hearing on any
25

26
     motion to reinstate on the request of an interested party who had joined the Trustee's request for

     dismissal;




Case 2:18-bk-08529-PS          Doc 36 Filed 02/12/19 Entered 02/12/19 08:01:09                Desc
                                Main Document     Page 1 of 3
 1      (C) Pursuant to 28 U.S.C. § 586(e)(2), the Trustee shall retain his percentage fee from all
 2   payments and property received, even if the case is reinstated and converted to another chapter.
 3   After payment of the Trustee's percentage fee, subject to the provisions herein, the Trustee will
 4   retain the funds in the case pending Court approval of the payment of administrative expenses
 5   of the attorney for the Debtor. If the Chapter 13 Plan contains an application for payment of
 6   administrative expenses and no party in interest filed an objection to the application, then the
 7   counsel for the Debtor may lodge an order approving the application within ten days after the
 8   Court enters this Dismissal Order. Alternatively, counsel for the Debtor has ten days after the
 9   Court enters this Dismissal Order to file and notice out a separate fee application. The Trustee
10   is to pay from the funds on hand any adequate protection payments previously ordered by the
11   Court. If there is an insufficient amount of funds on hand to pay all allowed administrative
12   expenses and adequate protection payments, then the Trustee shall pay the administrative
13   expenses and adequate protection payments pro rata. Any remaining funds will be returned to
14   the Debtor. If the attorney for the Debtor fails to timely lodge such Order or file a fee
15   application, the Trustee may pay out the funds according to this Order; and
16
        (D) If the Court has entered a payroll deduction order on the wages of the Debtor, then the
17
     Court vacates that order.
18

19
                        ORDER SIGNED AND DATED ON PAGE ONE
20

21

22

23

24

25

26




                                                        2                                      In re Probst
                                                                                Case No. 2-18-bk-08529 PS
                                                                                    Order Dismissing Case
Case 2:18-bk-08529-PS        Doc 36 Filed 02/12/19 Entered 02/12/19 08:01:09                  Desc
                              Main Document     Page 2 of 3
A copy of the proposed Order was mailed or emailed to:


MELISSA J. PROBST
7407 SOUTH 48TH DRIVE
LAVEEN, AZ 85339

SCOTT L. GREEVES
GREEVES & ROETHLER PLC
2151 EAST. BROADWAY ROAD., STE. 115
TEMPE, AZ 85282-
scott@grattorneys.com
Attorney for Debtor


               Cheryl
               Turner
               2019.02.12
               07:38:21
               -07'00'
Cheryl Turner
cturner@ch13bk.com




                                                                                   In re Probst
                                                                    Case No. 2-18-bk-08529 PS
                                                                        Order Dismissing Case
Case 2:18-bk-08529-PS       Doc 36 Filed 02/12/19 Entered 02/12/19 08:01:09       Desc
                             Main Document     Page 3 of 3
